          Case 2:21-cv-00015-SPL Document 55 Filed 07/20/21 Page 1 of 1



 1
 2
 3
 4
 5                          IN THE UNITED STATES DISTRICT COURT
 6                                 FOR THE DISTRICT OF ARIZONA
 7
 8   Hugo Jamie, et al.,                               NO. CV-21-00015-PHX-SPL
 9                   Plaintiffs,
                                                      JUDGMENT OF DISMISSAL IN A
10   v.
                                                      CIVIL CASE
11   Parts Authority LLC, et al.,
12                   Defendants.
13
14            Decision by Court. This action came for consideration before the Court. The

15   issues have been considered and a decision has been rendered.
16            IT IS ORDERED AND ADJUDGED that pursuant to the Court’s order filed July

17   20, 2021, Judgment is entered as follows: (1) Defendants Northeast Logistics
18   Incorporated, Michigan Logistics Incorporated, and BBB Logistics Incorporated are
19   dismissed for lack of personal jurisdiction for lack of personal jurisdiction under Rule

20   12(b)(2). (2) Plaintiffs Maurice Headd and Cynthia Cyprian and Claims I and II in their
21   entirety are transferred to the Southern District of New York to join the similarly situated
22   plaintiffs in Henao v. Parts Authority LLC, et al., Case No. 19-70720. (3) Claims III-X

23   are dismissed without prejudice for failure to state a claim under Rule 12(b)(6).
24   Plaintiffs to take nothing and the case is dismissed.

25                                              Debra D. Lucas
                                                District Court Executive/Clerk of Court
26
27   July 20, 2021
                                                s/ Rebecca Kobza
28                                        By    Deputy Clerk
